Citation Nr: 0920533	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  08-18 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral chorioretinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1954 to May 1957.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2007 rating decision by 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for bilateral chorioretinitis.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for bilateral chorioretinitis was 
denied by a June 1957 rating decision.  The Veteran did not 
appeal this decision within one year of being notified.

2.  Evidence submitted since June 1957 does not bear directly 
on the specific matter under consideration, and does not 
raise a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The June 1957 rating decision that denied service 
connection for bilateral chorioretinitis is final.  38 U.S.C. 
§ 709 (1952); Department of Veterans Affairs Regulation No. 
2(a), Part II, Par. III; Department of Veterans Affairs 
Regulation 1008; currently 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104, 20.302, 20.1103 (2008).  

2.  The evidence submitted for the record since the June 1957 
rating decision is not new and material to the Veteran's 
claim of entitlement to service connection for  bilateral 
chorioretinitis; therefore, the application to reopen is 
denied.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In a correspondence dated July and August 2007, the agency of 
original jurisdiction (AOJ) notified the Veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, the AOJ notified the Veteran of 
information and evidence necessary to reopen his previously 
denied claim for service connection for bilateral 
chorioretinitis, and informed him of the standard by which 
"new and material evidence" is determined, as well as the 
elements of the underlying service connection claim.  The 
July 2007 letter reminded the Veteran that the reason for the 
original denial of his claim for service connection for 
bilateral chorioretinitis, was because his bilateral eye 
disability pre-existed service and was not aggravated 
therein.  The notice delineated which information VA would 
seek to provide and which information that she was expected 
to provide.  The Veteran has received adequate notice under 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA does not have a duty to provide the Veteran a VA 
examination if the claim is not reopened.  See 38 U.S.C. § 
5103A (f) (West 2002); 38 C.F.R. § 3.159 (c) (4) (C) (iii) 
(2008).  As discussed above, the AOJ complied with VA's 
notification requirements and informed the Veteran of the 
information and evidence needed to substantiate his new and 
material evidence claim.  Since no material evidence was 
received referable to bilateral chorioretinitis, an 
examination is not required. 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  In a claim to reopen, VA's responsibility extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is then not new and material, 
the claim is not reopened.  The duty to assist has been 
fulfilled.  

There is no suggestion in the current record that additional 
evidence, relevant to this matter, exists and can be 
procured.  Consequently, the Board concludes that no further 
evidentiary development of the issues adjudicated in this 
decision is required.  See, Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (which holds that strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case and that such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran).  See 
also, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (which 
holds that remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).  The Board will, therefore, 
proceed to consider this claim, based on the evidence of 
record.  

New and Material Evidence of Bilateral chorioretinitis

By rating decision of June 1957, the Veteran's claim for 
service connection for bilateral chorioretinitis was denied.  
He sought to reopen his claim on May 2007, and the decision 
to reopen was denied.  The Veteran filed his notice of 
disagreement in October 2007.  The last final rating decision 
is the June 1957 decision.  

The RO denied the Veteran's claim for entitlement to service 
connection for bilateral chorioretinitis, as service 
treatment records indicated that his eye disability pre-
existed service and that there were no pathological changes 
in eyes that could be attributed to service.  In other words, 
that his eyes condition was not incurred or aggravated during 
service.  At the time of the denial, the claims folder 
contained the Veteran's service treatment records from June 
1954 to April 1957 and VA medical report of May 1957.  The 
Veteran did not appeal the denial; therefore, it is final.  
38 U.S.C. § 709 (1952); Department of Veterans Affairs 
Regulation No. 2(a), Part II, Par. III; Department of 
Veterans Affairs Regulation 1008; currently 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 
(2008).  

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. § 
5108 provides that "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim." "New" evidence is existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
"New and material evidence" can neither be cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2008).

As a jurisdictional matter, regardless of the RO's decision 
on reopening, the Board must first determine whether new and 
material evidence has been submitted, prior to deciding the 
issue on the merits.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the Veteran's previously and finally denied claims).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits. Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Since June 1957, the appellant submitted private treatment 
records from Dr. Baker from June 1982 to July 2000, VA 
medical report of March 2001, and private treatment records 
from Young Eye Clinic from August 1974 to June 2005.  The 
medical records are new, but not material.  The records do 
not show evidence that bilateral chorioretinitis was incurred 
or aggravated during service.  In fact, an August 1974 record 
from Young Eye Clinic indicates healed chorioretinitis and 
current treatment for cataracts.  There is no treatment of 
record pertaining to bilateral chorioretinitis.

The Veteran's contention that his right eye disability was 
not previously adjudicated is factually inaccurate.  The 
prior rating decision of June 1957 denied service connection 
for bilateral chorioretinitis.  The rating action concluded 
that eye disability preexisted service, did not increase in 
severity therein and no active pathology had its onset in 
service.  Thus, to reopen his claim of entitlement to service 
connection for bilateral chorioretinitis, the Veteran must 
show evidence that bilateral chorioretinitis was incurred in 
or aggravated by service.  These records do not speak to such 
a connection.  

In sum, the new evidence included in the claims folder since 
the prior final decision does not bear directly and 
substantially upon the specific matter under consideration.  
It is not so significant that it must be considered in order 
to fairly decide the merits of the claim. 38 C.F.R. §3.156 
(2008).  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  
New and material evidence having not been submitted, the 
application to reopen the previously denied claim is denied.


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for bilateral 
chorioretinitis, the appeal is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


